Citation Nr: 1434443	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from February 1978 to June 1983.  He also served on active duty for training (ADT) from August 1976 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2014, the Veteran testified at a video conference hearing before the undersigned; a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the record, including documents associated with the electronic Virtual VA and Veterans Benefits Management System (VBMS) files, and finds that additional development is required before deciding the claims on appeal.

A March 2006 VA treatment record reflects that the Veteran receives disability benefits from the Social Security Administration (SSA).  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  However, it is unclear whether the Veteran's records from SSA would be relevant in this case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.").  Thus, on remand, the records from SSA should be requested.  

The AOJ also should obtain any relevant, ongoing VA treatment records dated prior to February 2006 and since September 2012 from the Memphis VA Medical Center (VAMC), including any records from the Covington VA Community Based Outpatient Clinic (CBOC).  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After the outstanding treatment and SSA records are obtained, the AOJ should review the entire claims file to determine whether any additional development is required, including any necessary VA examination, before readjudicating the claims.

To summarize the existing evidence of record, the Veteran contends that he has a traumatic brain injury manifested by short- and long-term memory loss and a right ankle disorder that began as a result of falling from a roof in July 1982.  He also testified that he was in a motorcycle accident during his military service, but that he was wearing a helmet at the time.  

In a February 1976 report of medical history, the Veteran endorsed a history of head injury.  A physician's summary elaborated that at age nine, the Veteran was hit in the head with a bat with no loss of consciousness and no fracture.  A February 1976 medical examination report reflects that the Veteran's head, neurologic and psychiatric function, and lower extremities were normal on clinical evaluation.  The Veteran's service treatment records from his ADT service and active duty service are otherwise entirely silent for complaints, findings, diagnosis, or treatment for a traumatic brain injury, memory problems, or right ankle problems.

An April 1983 emergency care and treatment record does document that the Veteran fell on gravel from his roof.  However, his complaints were limited to lacerations on his nose and upper lips.  He denied any loss of consciousness or pain other than on his nose.  The diagnosis was abrasions, nose and lip.  Also, a May 1983 service treatment record reflects that the Veteran presented to sick call with complaints of left ankle pain after landing with an inverted ankle while playing basketball.  The assessment was grade III ankle sprain.  On discharge examination in June 1983, clinical evaluation of the head, neurologic and psychiatric function, and lower extremities was reported as normal.

Post-service private treatment records dated from February 2003 to May 2006 document that the Veteran had a cerebrovascular accident (stroke) in 2000 and some subsequent complaints regarding sensations of pressure, swelling, and water flushing around in his head.  The records are silent regarding complaints, findings, diagnosis, or treatment for traumatic brain injury or right ankle problems, including a reported history of traumatic brain injury or history of right ankle injury.  Similarly, post-service VA treatment records dated from February 2006 to September 2012 are silent for complaints, findings, diagnosis, or treatment for traumatic brain injury, including any reported history of traumatic brain injury.  A December 2006 VA nursing note reflects that the Veteran identified pain in his knees and ankles for more than five years; a right ankle disability was not diagnosed.  The records were otherwise silent for complaints, findings, diagnosis, or treatment for right ankle problems.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.

2.  Obtain any relevant, ongoing VA treatment records dated prior to February 2006 and since September 2012 from the Memphis VAMC, including any records from the Covington VA CBOC.

3.  After the outstanding treatment and SSA records are obtained, the AOJ should review the record to determine whether any further development is warranted, to include obtaining any VA examination and medical opinion.

4.  After undertaking any other development deemed appropriate the AOJ should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



